I concur fully in the judgment and opinion of the court. I write separately merely to express my concerns about an issue not raised by the parties. The provision for reimbursement of attorney fees expended by the employer in enforcing the "antipiracy" provision is one-sided; if the employee should prevail in the lawsuit brought by the employer, the employee is not entitled to the reimbursement of his attorney fees.
In my view, a one-sided provision for the reimbursement of attorney fees may be unconscionable. I note with approval that at least two states, California and Washington, have provided by statute that a one-sided contractual provision for the reimbursement of attorney fees shall, by operation of law, be made reciprocal, so that either party may recover attorney fees pursuant to such a provision.
We need not decide whether the one-sided contractual provision for attorney fees in the case before us is unconscionable, since the parties have not raised that troublesome issue. *Page 341